Exhibit 10.2

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of June 27,
2005, by and among Sun Microsystems, Inc., a Delaware corporation (“Parent”),
the undersigned stockholder (“Stockholder”) of SeeBeyond Technology Corporation,
a Delaware corporation (the “Company”) and, solely for the purposes of Sections
8, 10, 11 and 14 hereof, the Company.

 

RECITALS

 

A. Concurrently with the execution of this Agreement, Parent, Big Bear
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and the Company have entered into an Agreement and Plan
of Merger (the “Merger Agreement”), which provides for the merger (the “Merger”)
of Merger Sub with and into the Company.

 

B. Pursuant to the Merger, all of the issued and outstanding shares of capital
stock of the Company will be canceled and converted into the right to receive
the consideration set forth in the Merger Agreement upon the terms and subject
to the conditions set forth in the Merger Agreement.

 

C. As of the date hereof, Stockholder Beneficially Owns (as defined below) the
number of Shares (as defined below) of capital stock of the Company as set forth
on the signature page of this Agreement.

 

D. In order to induce Parent and Merger Sub to execute the Merger Agreement,
Stockholder desires to restrict the transfer or disposition of, and desires to
vote, the Shares as provided in this Agreement, and the execution and delivery
of this Agreement and the Proxy (as defined below) is a material condition to
Parent’s willingness to enter into the Merger Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:

 

(a) A Person shall be deemed to “Beneficially Own” a security if such Person has
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Securities Exchange Act of 1934, as amended).

 

(b) “Constructive Sale” means, with respect to any security, a short sale or
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership of such security.

 

(c) “Expiration Date” means the earlier to occur of (i) such date and time as
the Merger shall become effective in accordance with the terms and provisions of
the Merger Agreement; and (ii) 5:00 p.m. Los Angeles Time on such date that the
Merger Agreement shall have been validly terminated pursuant to Article VII
thereof.

 

(d) “Options” means: (i) all securities Beneficially Owned by Stockholder as of
the date of this Agreement that are convertible into, or exercisable or
exchangeable for, shares of capital stock of the Company, including, without
limitation, options, warrants and other rights to acquire shares of Company
Common Stock or other shares of capital stock of the Company; and (ii) all
securities of which Stockholder acquires Beneficial Ownership during the period
from the date of this Agreement through and including the Expiration Date that
are convertible into, or exercisable or exchangeable for, shares of capital
stock of the Company, including, without limitation, options, warrants and other
rights to acquire shares of Company Common Stock or other shares of capital
stock of the Company.

 

(e) “Person” means any (i) individual, (ii) corporation, limited liability
company, partnership or other entity, or (iii) Governmental entity.

 

(f) “Shares” means: (i) all shares of capital stock of the Company Beneficially
Owned by Stockholder as of the date of this Agreement; and (ii) all shares of
capital stock of the Company of which Stockholder acquires Beneficial Ownership
during the period from the date of this Agreement through and including the
Expiration Date, including, without limitation, in each case, shares issued upon
the conversion, exercise or exchange of Options.

 

(g) “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, pledge, hypothecation, gift, placement in
trust, Constructive Sale or other disposition of such security (excluding
transfers by testamentary or intestate succession, of any right, title or
interest in such security (including, without limitation, any right or power to
vote to which the holder thereof may be entitled, whether such right or power is
granted by proxy or otherwise) or of the record or beneficial ownership of such
security, and

 

2



--------------------------------------------------------------------------------

each agreement, arrangement or understanding, whether or not in writing, to
effect any of the foregoing, in each case, excluding any Transfer pursuant to a
court order.

 

2. No Transfer of Shares or Options. Stockholder agrees that, at all times
during the period beginning on the date hereof and ending on the Expiration
Date, Stockholder shall not Transfer (or cause or permit any Transfer of) any
Shares or Options, or make any agreement relating thereto, in each case, without
the prior written consent of Parent; provided, however, that the Stockholder
may, without consent of Parent, Transfer his Shares to members of his family or
a trust all of the beneficiaries of which are family members if concurrently
with such Transfer the transferee agrees to be bound by the terms of this
Agreement pursuant to a written instrument reasonably satisfactory to the
Parent; provided further that any exercise of Options will not be considered a
Transfer of such Options. Stockholder agrees that any Transfer in violation of
this Agreement shall be void and of no force or effect.

 

3. No Transfer of Voting Rights. Stockholder agrees that, during the period from
the date of this Agreement through and including the Expiration Date,
Stockholder shall not deposit (or cause or permit the deposit of) any Shares or
Options in a voting trust or grant (or cause or permit the grant of) any proxy
or enter into (or cause or permit the entry into) any voting agreement or
similar agreement with respect to any of the Shares or Options other than as
contemplated by this Agreement.

 

4. Agreement to Vote Shares.

 

(a) Until the Expiration Date, at every meeting of stockholders of the Company,
however called, at every adjournment or postponement thereof, and on every
action or approval by written consent of stockholders of the Company with
respect to any of the following, Stockholder shall vote, to the extent not voted
by the Person(s) appointed under the Proxy (as defined below), all of the Shares
or cause the Shares to be voted:

 

(i) in favor of (1) adoption and approval of the Merger Agreement, the Merger
and all other actions and transactions contemplated by the Merger Agreement or
the Proxy and (2) any other actions presented to holders of shares of capital
stock of the Company that are necessary, as determined by Parent and the
Company, in furtherance of the Merger Agreement, the Merger and the other
actions and transactions contemplated by the Merger Agreement or the Proxy;

 

(ii) against (1) approval of any proposal made in opposition to, or in
competition with, the Merger Agreement or consummation of the Merger and the
other transactions contemplated by the Merger Agreement or the Proxy, and (2)
any action or agreement that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement; and

 

(iii) against (1) any merger agreement or merger (other than the Merger
Agreement and the Merger), Acquisition Proposal, consolidation, business
combination,

 

3



--------------------------------------------------------------------------------

reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any Subsidiary of the Company, (2) any sale, lease, license or
transfer of any significant part of the assets of the Company or any Subsidiary
of the Company, except if such action is permitted under the Merger Agreement,
(C) any material change in the capitalization of the Company or any Subsidiary
of the Company, or the corporate structure of the Company or any Subsidiary of
the Company, except if such action is permitted under the Merger Agreement, or
(D) any amendment of the Company’s or any Subsidiary’s charter documents or any
other action that is intended, or could reasonably be expected, to, in any
manner impede, frustrate, prevent, nullify, interfere with, delay, postpone,
discourage or otherwise adversely affect the Merger Agreement, the Merger or any
of the other transactions contemplated by the Merger Agreement.

 

(b) Stockholder shall not enter into any agreement or understanding with any
person to vote or give instructions in any manner inconsistent with this Section
4.

 

5. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Parent an irrevocable proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
fullest extent permitted by applicable law, covering all Shares.

 

6. Representations, Warranties and Covenants of Stockholder. Stockholder
represents, warrants and covenants to Parent as follows:

 

(i) Except as otherwise permitted by this Agreement, Stockholder is the
Beneficial Owner of the Shares and the Options indicated on the signature page
of this Agreement.

 

(ii) Stockholder does not Beneficially Own any shares of capital stock of the
Company or any securities convertible into, or exchangeable or exercisable for,
shares of capital stock of the Company, other than the Shares and Options set
forth on the signature page hereto.

 

(iii) Stockholder has the full power to vote or direct the voting of the Shares
for and on behalf of all beneficial owners of the Shares.

 

(iv) The Shares are, and at all times up to and including the Expiration Date
the Shares will be, Beneficially Owned by Stockholder, free and clear of any
rights of first refusal, co-sale rights, security interests, liens, pledges,
claims, options, charges, proxies, voting trusts or agreements, binding
understandings or arrangement, or any other encumbrances of any kind or nature
(“Encumbrances”), excluding encumbrances created by this Agreement and
encumbrances that do not limit or impair the Stockholder’s ability to perform
his obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(v) The execution and delivery of this Agreement and the Proxy by Stockholder do
not, and Stockholder’s performance of its obligations under this Agreement will
not conflict with or violate or require any consent, approval or notice under,
any order, decree, judgment, statute, law, rule, regulation or agreement
applicable to Stockholder or by which Stockholder or any of Stockholder’s
properties or assets, including, without limitation, the Shares and Options, is
bound.

 

(vi) Stockholder has full power and authority to make, enter into and carry out
the terms of this Agreement, the Proxy and any other related agreements to which
Stockholder is a party.

 

(vii) Stockholder agrees that it will not bring, commence, institute, maintain,
prosecute, participate in or voluntarily aid any action, claim, suit or cause of
action, in law or in equity, in any court or before any governmental entity,
which (a) challenges the validity of or seeks to enjoin the operation of any
provision of this Agreement or the Proxy or (b) alleges that the execution and
delivery of this Agreement or the Proxy by Stockholder, either alone or together
with the other voting agreements and proxies to be delivered in connection with
the execution of the Merger Agreement, or the approval of the Merger Agreement
by the board of directors of the Company, breaches any fiduciary duty of the
board of directors of the Company or any member thereof.

 

(viii) Stockholder hereby agrees and covenants that, as soon as practicable
after the date hereof, Stockholder shall take any and all actions reasonably
necessary to suspend (until the Expiration Date) or terminate its participation
in any and all plans adopted pursuant to Rule 10b5-1 promulgated under the
Securities Exchange Act of 1934, as amended, to which such Stockholder is a
party that relate to the Shares.

 

7. Additional Documents. Stockholder and the Company hereby covenant and agree
to execute and deliver any additional documents and take such further actions as
may be reasonably necessary, as determined by Parent and the Company, to carry
out the purposes and intent of this Agreement and the Proxy.

 

8. Consents and Waivers. Stockholder hereby gives all consents and waivers that
may be required from it for the execution delivery of this Agreement and the
Proxy, and for the consummation of the Merger under the terms of any agreement
or instrument to which Stockholder is a party or subject or in respect of any
rights Stockholder may have. Stockholder further consents to the Company placing
a stop transfer order on the Shares with its transfer agent(s), which stop
transfer order shall, at the request of Parent remain in effect during the term
of this Agreement and in accordance with the terms of this Agreement,
Stockholder further consents and authorizes Parent and the Company to publish
and disclose in the Proxy Statement (including all documents filed with the SEC
in connection therewith) Stockholder’s identity and ownership of shares of
capital stock in the Company and the nature of Stockholder’s commitments,
arrangements and understandings under this Agreement and the Proxy.

 

5



--------------------------------------------------------------------------------

9. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date.

 

10. Company Covenants. The Company agrees to make a notation on its records and
give instructions to its transfer agent(s) to not permit, during the term of
this Agreement, the Transfer of any Shares.

 

11. Legending of Shares. Stockholder agrees that, if so requested by Parent,
certificates evidencing the Shares shall bear the following legend:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VOTING AND TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN VOTING AGREEMENT,
DATED AS OF JUNE 27, 2005, BY AND AMONG SUN MICROSYSTEMS, INC., SEEBEYOND
TECHNOLOGY CORPORATION AND [STOCKHOLDER] AND AN IRREVOCABLE PROXY, DATED AS OF
JUNE 27, 2005, IN FAVOR OF SUN MICROSYSTEMS, INC. ANY TRANSFER OF SUCH SHARES OF
COMMON STOCK IN VIOLATION OF THE TERMS AND PROVISIONS OF SUCH VOTING AGREEMENT
SHALL BE NULL AND VOID AND HAVE NO FORCE OR EFFECT WHATSOEVER.

 

The Company agrees, if so requested by Parent, to place (or to cause the
transfer agent for the Company to place) the above-referenced legend on any and
all certificates evidencing any Shares. Subject to the terms of Section 2
hereof, Stockholder agrees that Stockholder shall not Transfer any Shares (to
the extent any Transfer is permitted under this Agreement) without first having
the aforementioned legend affixed to the certificates representing the Shares.

 

12. No Solicitation. Stockholder agrees that it shall not, and that it shall use
all reasonable efforts to cause Stockholder’s agents and representatives
(including any investment banker, attorney or accountant retained by
Stockholder) to not (and shall not authorize or permit any of them to), directly
or indirectly: (i) solicit, initiate, encourage, knowingly induce any inquiry
with respect to, or the making, submission or announcement of, any Acquisition
Proposal, (ii) participate or engage in any discussions or negotiations
regarding, or furnish to any Person any nonpublic information with respect to,
or take any other action that is intended to facilitate or encourage any
inquiries concerning or the making of any proposal that constitutes or could
reasonably be expected to lead to, any Acquisition Proposal, (iii) approve,
endorse, recommend or make or authorize any public statement, recommendation or
solicitation in support of any Acquisition Proposal, or (iv) execute or enter
into, or publicly propose to execute or enter into, any letter of intent or
similar document or any contract, agreement or commitment contemplating or
otherwise relating to any Acquisition Proposal or transaction contemplated
thereby, except, with respect to clauses (i) and (ii) to notify such Person as
to the existence of these provisions. Stockholder will immediately cease and
cause to be terminated any and all existing activities, discussions or
negotiations (including, without limitation, any such activities, discussions or
negotiations conducted by agents and representatives (including any investment
banker, financial advisor, attorney, accountant or other representative)) of
Stockholder with any

 

6



--------------------------------------------------------------------------------

third parties conducted heretofore with respect to consideration of any
Acquisition Proposal. It is understood that this Section 12 limits the rights of
Stockholder only to the extent that Stockholder is acting in Stockholder’s
capacity as a stockholder.

 

13. Stockholder Capacity. Stockholder does not make any agreement or
understanding herein in his capacity as a director or officer of the Company or
any of its Subsidiaries. Stockholder executes this Agreement solely in his
capacity as a Beneficial Owner of the Shares and Options. So long as Stockholder
is an officer or director of the Company, nothing in this Agreement shall be
construed as preventing or otherwise affecting any actions taken by Stockholder
in his capacity as an officer or director of the Company or any of its
Subsidiaries or from fulfilling the obligations of such office (including,
subject to the limitations contained in Section 5.3 of the Merger Agreement, the
performance of obligations required by the fiduciary obligations of Stockholder
acting solely in his or her capacity as an officer or director).

 

14. Miscellaneous.

 

(a) Waiver. No failure on the part of Parent to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of Parent in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Parent shall not be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of Parent;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.

 

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally or by courier service, (ii) on the date of confirmation of receipt
(or the first business day following such receipt if the date is not a business
day) if sent via facsimile (receipt confirmed), or (iii) on the date of
confirmation of receipt (or the first business day following such receipt if the
date is not a business day) if delivered by a nationally recognized courier
service. All notices hereunder shall be delivered to the parties at the
following addresses or facsimile numbers (or pursuant to such other instructions
as may be designated in writing by the party to receive such notice):

 

  (i) if to Parent, to:

 

Sun Microsystems, Inc.

4120 Network Circle

Santa Clara, CA 95054

Attention: Brian Sutphin

Facsimile: 1-408-276-4601

 

7



--------------------------------------------------------------------------------

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave., Suite 1100

Palo Alto, CA 94301

Attention: Kenton J. King, Esq.

Facsimile: 1-650-470-4570

 

  (ii) if to Company, to:

 

SeeBeyond Technology Corporation

181 W. Huntington Dr., Suite 110

Monrovia, CA 91016

Attention: Mark Brooks, Esq.

Facsimile: 1-626-408-3380

 

with a copy to:

 

Latham & Watkins LLP

633 West Fifth St., Suite 4000

Los Angeles, CA 90071

Attention: Edward Sonnenschein, Jr. Esq./ David M. Hernand, Esq.

Facsimile: 1-213-891-8763

 

  (iii) if to Stockholder: To the address for notice set forth on the signature
page hereof.

 

(c) Headings. All captions and section headings used in this Agreement are for
convenience only and do not form a part of this Agreement.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

(e) Entire Agreement; Amendment. This Agreement and the Proxy constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. This Agreement may not be
changed or modified, except by an agreement in writing specifically referencing
this Agreement and executed by each of Parent and Stockholder; provided,
however, that the Company’s obligations hereunder may not be changed or modified
without the written consent of the Company.

 

8



--------------------------------------------------------------------------------

(f) Severability. In the event that any provision of this Agreement, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
Each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware) in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, agrees that
process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

 

(h) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

(i) Remedies. The parties acknowledge that Parent will be irreparably harmed and
that there will be no adequate remedy at law in the event of a violation or
breach of any of the terms of this Agreement. Therefore, it is agreed that, in
addition to any other remedies that may be available to Parent upon any such
violation or breach, Parent shall have the right to enforce the terms hereof by
specific performance, injunctive relief or by any other means available to
Parent at law or in equity, and that Stockholder waives the posting of any bond
or security in connection with any proceedings related thereto. All rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by Parent shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by Parent.

 

(j) Binding Effect; No Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other parties. Any purported
assignment in violation of Section 14(j) shall be void.

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

Sun Microsystems, Inc.

         

STOCKHOLDER:

By:                

Name:

             

Signature

Title:

                                                 

Print Name

SeeBeyond Technology Corporation

                         

By:

             

Address

Name:

               

Title:

                               

Shares and Options:

               

Company Common Stock:                            

               

Company Options:                                         

 

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

IRREVOCABLE PROXY

 

The undersigned stockholder (“Stockholder”) of SeeBeyond Technology Corporation,
a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints Sun Microsystems, Inc., a Delaware corporation
(“Parent”), and any designee of Parent, and each of them individually, as the
sole and exclusive attorneys-in-fact and proxies of the undersigned with full
power of substitution and resubstitution, to vote and exercise all voting and
related rights with respect to, and to grant a consent or approval in respect of
(in each case, to the full extent that the undersigned is entitled to do so),
all of the shares of capital stock of the Company that now are or hereafter may
be Beneficially Owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable in respect thereof on or after the
date hereof (collectively, the “Shares”), in accordance with the terms of this
Proxy. The Shares Beneficially Owned by the undersigned as of the date of this
Proxy are set forth on the signature page hereof. Any and all prior proxies
heretofore given by the undersigned with respect to any Shares are hereby
revoked and the undersigned hereby covenants and agrees not to grant any
subsequent proxies with respect to any Shares. Capitalized terms used and not
defined herein have the meanings assigned to them in that certain Voting
Agreement, dated of even date herewith, by and among Parent, the Company and
Stockholder (the “Voting Agreement”).

 

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of Parent entering into that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of June 27, 2005, by and among Parent,
Big Bear Acquisition Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”) and the Company. The Merger Agreement
provides for the merger of Merger Sub with and into the Company in accordance
with its terms (the “Merger”) and the payment to Stockholder of a portion of the
proceeds of the Merger in exchange for the Shares.

 

The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned to act as the undersigned’s attorney-in-fact and
proxy to vote the Shares, and to exercise all voting, consent and similar rights
of the undersigned with respect to the Shares (including, without limitation,
the power to execute and deliver written consents), at every annual, special,
adjourned or postponed meeting of stockholders of the Company and in every
written consent in lieu of such meeting:

 

(i) in favor of (1) adoption and approval of the Merger Agreement, the Merger
and all other actions and transactions contemplated by the Merger Agreement or
this Proxy and (2) any other actions presented to holders of shares of capital
stock of the Company that are necessary, as determined by Parent and the
Company, in furtherance of the Merger Agreement, the Merger and the other
actions and transactions contemplated by the Merger Agreement or this Proxy;



--------------------------------------------------------------------------------

(ii) against (1) approval of any proposal made in opposition to, or in
competition with, the Merger Agreement or consummation of the Merger and the
other transactions contemplated by the Merger Agreement or the Proxy, and (2)
any action or agreement that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement; and

 

(iii) against (1) any merger agreement or merger (other than the Merger
Agreement and the Merger), Acquisition Proposal, consolidation, business
combination, reorganization, recapitalization, dissolution, liquidation or
winding up of the Company or any Subsidiary of the Company, (2) any sale, lease,
license or transfer of any significant part of the assets of the Company or any
Subsidiary of the Company, except if such action is permitted under the Merger
Agreement, (C) any material change in the capitalization of the Company or any
Subsidiary of the Company, or the corporate structure of the Company or any
Subsidiary of the Company, except if such action is permitted under the Merger
Agreement, or (D) any amendment of the Company’s or any Subsidiary’s charter
documents or any other action that is intended, or could reasonably be expected,
to, in any manner impede, frustrate, prevent, nullify, interfere with, delay,
postpone, discourage or otherwise adversely affect the Merger Agreement, the
Merger or any of the other transactions contemplated by the Merger Agreement.

 

The attorneys-in-fact and proxies named above may not exercise this Proxy with
respect to any matter other than the matters described in clauses (i), (ii) or
(iii) above, and Stockholder may vote the Shares on all other matters. Without
limiting the foregoing sentence, the attorneys-in-fact and proxies named above
may not exercise this Proxy to reduce the merger consideration or to otherwise
modify or amend the Merger Agreement to reduce the rights or benefits of the
Company or any stockholders of the Company (including the Stockholder) under the
Merger Agreement or to reduce the obligations of Parent thereunder.

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

Stockholder does not make any agreement or understanding herein in his capacity
as a director or officer of the Company or any of its Subsidiaries. Stockholder
executes this Proxy solely in his capacity as a Beneficial Owner of the Shares.
So long as Stockholder is an officer or director of the Company, nothing in this
Proxy shall be construed as preventing or otherwise affecting any actions taken
by Stockholder in his capacity as an officer or director of the Company or any
of its Subsidiaries or from fulfilling the obligations of such office
(including, subject to the limitations contained in Section 5.3 of the Merger
Agreement, without limitation, the performance of obligations required by the
fiduciary obligations of Stockholder acting solely in his or her capacity as an
officer or director).

 

This Proxy shall terminate, and be of no further force or effect, on the
Expiration Date.

 

2



--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank]

 

 

3



--------------------------------------------------------------------------------

Dated: June 27, 2005

 

 

Signature

 

Print Name

   

Address

Shares:                        

 

 

 

[SIGNATURE PAGE TO PROXY]